                           Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 1 of 48
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                              District of Columbia
                       In the Matter of the Search of
                  (Briefly describe the property to be searched              )
                  or identify the person by name and address)                )
              ,1)250$7,21 $662&,$7(' :,7+ 21( $&&2817
                                                                             )              Case No. VF
            6725(' $7 35(0,6(6 &21752//(' %< )$&(%22.                       )
           ,1& 38568$17 72  86&  )25 ,19(67,*$7,21                 )
             2) 9,2/$7,21 2)  86&   F    86&              )
             D  DQG   DQG  86&   H  ' DQG *

    $33/,&$7,21 )25 $ :$55$17 %< 7(/(3+21( 25 27+(5 5(/,$%/( (/(&7521,& 0($16
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 6HH $WWDFKPHQW $ LQFRUSRUDWHG KHUHLQ DQG LQFOXGHG DV SDUW RI WKLV $SSOLFDWLRQ IRU D 6HDUFK :DUUDQW

located in the         1RUWKHUQ                     District of                  &DOLIRUQLD                 , there is now concealed (identify the
person or describe the property to be seized):
 6HH $WWDFKPHQW % LQFRUSRUDWHG KHUHLQ DQG LQFOXGHG DV SDUW RI WKLV $SSOLFDWLRQ IRU D 6HDUFK :DUUDQW

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                                Offense Description
         86&   F    86&   D  DQG                       2EVWUXFWLRQ RI &RQJUHVV 8QODZIXO HQWU\ RQ UHVWULFWHG EXLOGLQJV RU
         86&   H  ' DQG *                                            JURXQGV 9LROHQW HQWU\ DQG GLVRUGHUO\ FRQGXFW RQ &DSLWRO JURXQGV



          The application is based on these facts:
        6HH DWWDFKHG $IILGDYLW LQ 6XSSRUW RI 6HDUFK :DUUDQW
           u Continued on the attached sheet.
           u Delayed notice of        days (give exact ending date if more than 30 days:                                      ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                        Applicant’s signature

                                                                                                  )%, 6SHFLDO $JHQW .HOOHQ *URJDQ
                                                                                                        Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      WHOHSKRQH                       (specify reliable electronic means).


Date:            
                                                                                                          Judge’s signature

City and state: :DVKLQJWRQ '&                                                          +RQRUDEOH 86 0DJLVWUDWH -XGJH G. Michael Harvey
                                                                                                        Printed name and title
                               Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 2 of 48

$2 &  :DUUDQW E\ 7HOHSKRQH RU 2WKHU 5HOLDEOH (OHFWURQLF 0HDQV                  u 2ULJLQDO                u 'XSOLFDWH 2ULJLQDO


                                          81,7(' 67$7(6 ',675,&7 &2857
                                                                          IRU WKH
                                                                    District of Columbia
                        ,Q WKH 0DWWHU RI WKH 6HDUFK RI
                    (Briefly describe the property to be searched
                     or identify the person by name and address)
                                                                                    &DVH 1R VF
                    ,1)250$7,21 $662&,$7(' :,7+ 21( $&&2817
                  6725(' $7 35(0,6(6 &21752//(' %< )$&(%22.
                 ,1& 38568$17 72  86&  )25 ,19(67,*$7,21
                   2) 9,2/$7,21 2)  86&   F    86& 
                   D  DQG   DQG  86&   H  ' DQG *

                :$55$17 %< 7(/(3+21( 25 27+(5 5(/,$%/( (/(&7521,& 0($16
7R      $Q\ DXWKRUL]HG ODZ HQIRUFHPHQW RIILFHU
           $Q DSSOLFDWLRQ E\ D IHGHUDO ODZ HQIRUFHPHQW RIILFHU RU DQ DWWRUQH\ IRU WKH JRYHUQPHQW UHTXHVWV WKH VHDUFK DQG VHL]XUH
RI WKH IROORZLQJ SHUVRQ RU SURSHUW\ ORFDWHG LQ WKH                         1RUWKHUQ  'LVWULFW RI             &DOLIRUQLD
(identify the person or describe the property to be searched and give its location)

  6HH $WWDFKPHQW $ LQFRUSRUDWHG KHUHLQ DQG LQFOXGHG DV SDUW RI WKLV 6HDUFK :DUUDQW




        , ILQG WKDW WKH DIILGDYLW V  RU DQ\ UHFRUGHG WHVWLPRQ\ HVWDEOLVK SUREDEOH FDXVH WR VHDUFK DQG VHL]H WKH SHUVRQ RU SURSHUW\
GHVFULEHG DERYH DQG WKDW VXFK VHDUFK ZLOO UHYHDO (identify the person or describe the property to be seized)

  6HH $WWDFKPHQW % LQFRUSRUDWHG KHUHLQ DQG LQFOXGHG DV SDUW RI WKLV 6HDUFK :DUUDQW




        <28 $5( &200$1'(' WR H[HFXWH WKLV ZDUUDQW RQ RU EHIRUH                -XQH              (not to exceed 14 days)
      u LQ WKH GD\WLPH  DP WR  SP ✔
                                               u DW DQ\ WLPH LQ WKH GD\ RU QLJKW EHFDXVH JRRG FDXVH KDV EHHQ HVWDEOLVKHG

        8QOHVV GHOD\HG QRWLFH LV DXWKRUL]HG EHORZ \RX PXVW JLYH D FRS\ RI WKH ZDUUDQW DQG D UHFHLSW IRU WKH SURSHUW\ WDNHQ WR WKH
SHUVRQ IURP ZKRP RU IURP ZKRVH SUHPLVHV WKH SURSHUW\ ZDV WDNHQ RU OHDYH WKH FRS\ DQG UHFHLSW DW WKH SODFH ZKHUH WKH
SURSHUW\ ZDV WDNHQ
        7KH RIILFHU H[HFXWLQJ WKLV ZDUUDQW RU DQ RIILFHU SUHVHQW GXULQJ WKH H[HFXWLRQ RI WKH ZDUUDQW PXVW SUHSDUH DQ LQYHQWRU\
DV UHTXLUHG E\ ODZ DQG SURPSWO\ UHWXUQ WKLV ZDUUDQW DQG LQYHQWRU\ WR                        G. Michael Harvey                    
                                                                                                   (United States Magistrate Judge)

     u 3XUVXDQW WR  86&  D E  , ILQG WKDW LPPHGLDWH QRWLILFDWLRQ PD\ KDYH DQ DGYHUVH UHVXOW OLVWHG LQ  86&
  H[FHSW IRU GHOD\ RI WULDO  DQG DXWKRUL]H WKH RIILFHU H[HFXWLQJ WKLV ZDUUDQW WR GHOD\ QRWLFH WR WKH SHUVRQ ZKR RU ZKRVH
SURSHUW\ ZLOO EH VHDUFKHG RU VHL]HG (check the appropriate box)
     u IRU         GD\V (not to exceed 30) u XQWLO WKH IDFWV MXVWLI\LQJ WKH ODWHU VSHFLILF GDWH RI                                           


'DWH DQG WLPH LVVXHG         
                                                                                                           Judge’s signature

&LW\ DQG VWDWH             :DVKLQJWRQ '&                                                 +RQRUDEOH 86 0DJLVWUDWH -XGJH G. Michael Harvey
                                                                                                         Printed name and title
                              Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 3 of 48
$2 &  :DUUDQW E\ 7HOHSKRQH RU 2WKHU 5HOLDEOH (OHFWURQLF 0HDQV 3DJH 

                                                                          5HWXUQ
&DVH 1R                               'DWH DQG WLPH ZDUUDQW H[HFXWHG               &RS\ RI ZDUUDQW DQG LQYHQWRU\ OHIW ZLWK
 VF
,QYHQWRU\ PDGH LQ WKH SUHVHQFH RI 

,QYHQWRU\ RI WKH SURSHUW\ WDNHQ DQG QDPH V RI DQ\ SHUVRQ V VHL]HG




                                                                      &HUWLILFDWLRQ


        , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKLV LQYHQWRU\ LV FRUUHFW DQG ZDV UHWXUQHG DORQJ ZLWK WKH RULJLQDO ZDUUDQW WR WKH
GHVLJQDWHG MXGJH



'DWH
                                                                                             Executing officer’s signature


                                                                                                Printed name and title
            Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 4 of 48




                                    ATTACHMENT A
                                  Property to Be Searched


       This warrant applies to information which is associated with the Facebook account

identified by unique ID 100000042183092 and display name “Philip Grillo”, which is stored at

premises owned, maintained, controlled, or operated by Facebook, Inc., a company that accepts

service of legal process at 1601 Willow Road, Menlo Park, California.
            Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 5 of 48




                                       ATTACHMENT B

                        Particular Things to be Seized and Procedures
                            to Facilitate Execution of the Warrant

   I.      Information to be disclosed by Facebook, Inc. (“PROVIDER”) to facilitate
           execution of the warrant

        To the extent that the information described in Attachment A is within the possession,

custody, or control of PROVIDER, including any records that have been deleted but are still

available to PROVIDER, or have been preserved pursuant to a request made under 18 U.S.C.

§ 2703(f), PROVIDER is required to disclose the following information to the government

corresponding to each account or identifier (“Account”) listed in Attachment A:

        a. For the time period from November 3, 2020 to the Present: The contents of any

           available messages or other communication associated with the Account (including,

           but not limited to, messages, attachments, draft messages, posts, chats, video calling

           history, “friend” requests, discussions, recordings, images, or communications of any

           kind sent to and from the Account, including stored or preserved copies thereof) and

           related transactional records for all PROVIDER services used by an Account

           subscriber/user, including the source and destination addresses and all Internet Protocol

           (“IP”) addresses associated with each message or other communication, the date and

           time at which each message or other communication was sent, and the size and length

           of each message or other communication;

        b. For the time period from November 3, 2020 to the Present: All photos and videos

           (including live videos) uploaded by the Account and all photos or videos (including

           live videos) uploaded in which the Account has been “tagged”, including Exchangeable
    Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 6 of 48




   Image File (“EXIF”) data and any other metadata associated with those photos and

   videos;

c. For the time period account creation to present: Basic subscriber records and login

   history, including all records or other information regarding the identification of the

   Account, to include full name, physical address, telephone numbers, birthdate, security

   questions and passwords, and other personal identifying information, records of session

   times and durations, the date on which the Account was created, the length of service,

   types of services utilized by the Account, the IP address used to register the Account,

   log-in IP addresses associated with session times and dates, account status, alternative

   e-mail addresses provided during registration, methods of connecting, log files, means

   and source of payment (including any credit or bank account number), and any

   account(s) linked by machine cookies (meaning all Facebook user identification

   numbers (“user IDs”) that logged into Facebook by the same machine as the Account;

d. For the time period from November 3, 2020 to the Present: All records or other

   information related to the Account, including address books, contact and “friend” lists,

   calendar data, and files; profile information; “News Feed” information; “Wall”

   postings; Notes; groups and networks of which the Account is a member; future and

   past event postings; rejected “friend” requests and blocked users; status updates

   (including relationship status updates); comments; gifts; “pokes”; “tags”; the account’s

   usage of the “like” feature, including all Facebook posts and all non-Facebook

   webpages and content that the user has “liked”; searches performed by the Account;

   privacy settings, including privacy settings for individual Facebook posts and
    Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 7 of 48




   activities; information about the Account’s access and use of Facebook applications;

   and the Account’s access and use of Facebook Marketplace;

e. For the time period from November 3, 2020 to the Present: All “check ins” and other

   location information;

f. For the time period from November 3, 2020 to the Present: All records pertaining to

   communications between PROVIDER and any person regarding the Account,

   including contacts with support services and records of actions taken;

g. For the time period account creation to present: All records pertaining to devices

   associated with the Account and software used to create and access the Account,

   including device serial numbers, instrument numbers, model types/numbers,

   International Mobile Equipment Identities (“IMEI”), Mobile Equipment Identifiers

   (“MEID”), Global Unique Identifiers (“GUID”), Electronic Serial Numbers (“ESN”),

   Android Device IDs, phone numbers, Media Access Control (“MAC”) addresses,

   operating system information, browser information, mobile network information,

   information regarding cookies and similar technologies, and any other unique

   identifiers that would assist in identifying any such device(s), including unique

   application numbers and push notification tokens associated with the Account

   (including Apple Push Notifications (“APN”), Google Cloud Messaging (“GCM”),

   Microsoft Push Notification Service (“MPNS”), Windows Push Notification Service

   (“WNS”), Amazon Device Messaging (“ADM”), Firebase Cloud Messaging (“FCM”),

   and Baidu Cloud Push);

h. For the time period from November 3, 2020 to the Present: All information held by

   PROVIDER related to the location and location history of the user(s) of the Account,
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 8 of 48




           including geographic locations associated with the Account (including those collected

           for non-PROVIDER based applications), IP addresses, Global Positioning System

           (“GPS”) information, and information pertaining to nearby devices, Wi-Fi access

           points, and cell towers; and

       i. For the time period from November 3, 2020 to the Present: Information about any

           complaint, alert, or other indication of malware, fraud, or terms of service violation

           related to the Account or associated user(s), including any memoranda,

           correspondence, investigation files, or records of meetings or discussions about the

           Account or associated user(s) (but not including confidential communications with

           legal counsel).

       Within 14 days of the issuance of this warrant, PROVIDER shall deliver the information

set forth above via United States mail, courier, or e-mail to the following:

                              Special Agent Kellen Grogan
                              Federal Bureau of Investigation
                              Washington Field Office
                              601 4th Street NW
                              Washington, DC 20535
                              kgrogan@fbi.gov


       This warrant authorizes a review of electronically stored information, communications,

other records and information disclosed pursuant to this warrant in order to locate evidence,

fruits, and instrumentalities described in this warrant. The review of this electronic data may be

conducted by any government personnel assisting in the investigation, who may include, in

addition to law enforcement officers and agents, attorneys for the government, attorney support

staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the
            Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 9 of 48




disclosed electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 10 of 48




   II.      Information to be seized by the government

         All information described above in Section I that constitutes fruits, contraband, evidence

and instrumentalities of violations of 18 U.S.C. § 1512(c)(2); 18 U.S.C. §§ 1752(a)(1) and (2); and

40 U.S.C. §§ 5104(e)(2)(D) and (G) as described in the affidavit submitted in support of this

Warrant, including, for each Account, information pertaining to the following matters:

            (a) Information that constitutes evidence of the identification or location of the user(s)

                of the Account;

            (b) Information that constitutes evidence concerning persons who either (i)

                collaborated, conspired, or assisted (knowingly or unknowingly) the commission

                of the criminal activity under investigation; or (ii) communicated with the Account

                about matters relating to the criminal activity under investigation, including records

                that help reveal their whereabouts;

            (c) Information that constitutes evidence indicating the Account user’s state of mind,

                e.g., intent, absence of mistake, or evidence indicating preparation or planning,

                related to the criminal activity under investigation;

            (d) Information that constitutes evidence concerning how and when the Account was

                accessed or used, to determine the geographic and chronological context of account

                access, use, and events relating to the crime under investigation and to the Account

                user;

            (e) Information that constitutes evidence concerning:

                    a. Any plan to unlawfully enter the U.S. Capitol, including any maps or

                        diagrams of the building or its internal offices;
Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 11 of 48




       b. The unlawful entry into the U.S. Capitol, including any property of the U.S.

           Capitol;

       c. Any awareness of the official proceeding that was to take place at Congress

           on January 6, 2021, i.e., the certification process of the 2020 Presidential

           Election;

       d. Any efforts to disrupt the official proceeding that was to take place at

           Congress on January 6, 2021, i.e., the certification process of the 2020

           Presidential Election;

       e. Any conspiracy to illegally enter and/or occupy the U.S. Capitol Building

           on or about January 6, 2021;

       f. Any breach and unlawful entry of the United States Capitol, and any

           conspiracy or plan to do so, on January 6, 2021;

       g. Any riot and/or civil disorder at the United States Capitol on January 6,

           2021;

       h. Evidence concerning efforts after the fact to conceal evidence of those

           offenses;

       i. Evidence concerning the identity of persons who either (i) collaborated,

           conspired, or assisted (knowingly or unknowingly) the commission of the

           criminal activity under investigation; or (ii) communicated with the

           unlawful actors about matters relating to the criminal activity under

           investigation, including records that help reveal their whereabouts;

(f) Information that constitutes evidence concerning: (i) Account user’s entry into the

   Capitol Building in Washington, D.C. on January 6, 2021; (ii) any loud,
Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 12 of 48




  threatening, or abusive language and/or disorderly or disruptive conduct by the

  Account user while inside of the Capitol Building in Washington, D.C. on January

  6, 2021; and (iii) any parade, demonstration, or picketing by the Account user while

  inside of the Capitol Building in Washington, D.C. on January 6, 2021.
              Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 13 of 48




   III.      Government procedures for warrant execution

          The United States government will conduct a search of the information produced by the

PROVIDER and determine which information is within the scope of the information to be seized

specified in Section II. That information that is within the scope of Section II may be copied and

retained by the United States.

          Law enforcement personnel will then seal any information from the PROVIDER that does

not fall within the scope of Section II and will not further review the information absent an order

of the Court. Such sealed information may include retaining a digital copy of all information

received pursuant to the warrant to be used for authentication at trial, as needed.
            Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 14 of 48




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH
 ONE ACCOUNT STORED AT
 PREMISES CONTROLLED BY                          SC No. 21-sc-1656
 FACEBOOK, INC. PURSUANT TO 18
 U.S.C. 2703 FOR INVESTIGATION OF
 VIOLATION OF 18 U.S.C. § 1512(c)(2), 18
 U.S.C. §§ 1752(a)(1) and (2), and 40 U.S.C.
 §§ 5104(e)(2)(D) and (G)

Reference: USAO Ref. # 2021R00792; Subject Account: “Philip Grillo” with unique ID
100000042183092

                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

       I, Kellen Grogan, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a search warrant for

information which is associated with one account – that is, unique ID 100000042183092 and

display name “Philip Grillo” – which is stored at premises controlled by Facebook, Inc.

(“PROVIDER”), an electronic communications services provider and/or remote computing

services provider which accepts service at 1601 Willow Road, Menlo Park, California. The

information to be searched is described in the following paragraphs and in Attachment A. This

affidavit is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),

2703(b)(1)(A), and 2703(c)(1)(A) to require PROVIDER to disclose to the government copies of

the information (including the content of communications) further described in Section I of

Attachment B.    Upon receipt of the information described in Section I of Attachment B,
            Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 15 of 48




government-authorized persons will review that information to locate the items described in

Section II of Attachment B, using the procedures described in Section III of Attachment B.

       2.       I am a Special Agent with the Federal Bureau of Investigation. I have served as a

Special Agent with the FBI since March 2012. Since January 2016 I have been assigned to one of

the Washington Field Office’s Extraterritorial Counterterrorism squads and before that to its Joint

Terrorism Task Force. Prior to my employment with the FBI, I was a law enforcement officer in

the United States Air Force and Air Force Reserves for approximately ten years. Currently, I am

a tasked with investigating criminal activity in and around the Capitol grounds on January 6, 2021.

As a Special Agent, I am authorized by law or by a Government agency to engage in or supervise

the prevention, detention, investigation, or prosecution of a violation of Federal criminal laws.

       3.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant. It does

not set forth all of my knowledge, or the knowledge of others, about this matter.

       4.       Based on my training and experience and the facts as set forth in this affidavit, I

respectfully submit that there is probable cause to believe that violations of 18 U.S.C. § 1512(c)(2);

18 U.S.C. §§ 1752(a)(1) and (2); and 40 U.S.C. §§ 5104(e)(2)(D) and (G) have been committed

by Philip Grillo. There is also probable cause to search the information described in Attachment

A for evidence, instrumentalities, contraband or fruits of these crimes further described in

Attachment B.

                                         JURISDICTION

       5.       This Court has jurisdiction to issue the requested warrant because it is a “court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), and



                                                  2
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 16 of 48




(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that – has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). As discussed more fully below,

acts or omissions in furtherance of the offenses under investigation occurred within Washington,

DC. See 18 U.S.C. § 3237.

                                            PROBABLE CAUSE

                        Background – The U.S. Capitol on January 6, 2021

        6.       USCP, the FBI, and assisting law enforcement agencies are investigating a riot and

related offenses that occurred at the United States Capitol Building, located at 1 First Street, NW,

Washington, D.C., 20510 at latitude 38.88997 and longitude -77.00906 on January 6, 2021.

        7.       At the U.S. Capitol, the building itself has 540 rooms covering 175,170 square feet

of ground, roughly four acres. The building is 751 feet long (roughly 228 meters) from north to

south and 350 feet wide (106 meters) at its widest point. The U.S. Capitol Visitor Center is 580,000

square feet and is located underground on the east side of the Capitol. On the west side of the

Capitol building is the West Front, which includes the inaugural stage scaffolding, a variety of

open concrete spaces, a fountain surrounded by a walkway, two broad staircases, and multiple

terraces at each floor. On the East Front are three staircases, porticos on both the House and Senate

side, and two large skylights into the Visitor’s Center surrounded by a concrete parkway. All of

this area was barricaded and off limits to the public on January 6, 2021.

        8.       The U.S. Capitol is secured 24 hours a day by USCP. Restrictions around the U.S.

Capitol include permanent and temporary security barriers and posts manned by USCP. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

        9.       On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

of the public.



                                                    3
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 17 of 48




       10.      On January 6, 2021, a joint session of the United States Congress convened at the

U.S. Capitol.    During the joint session, elected members of the United States House of

Representatives and the United States Senate were meeting in separate chambers of the U.S.

Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election, which

took place on November 3, 2020 (“Certification”). The joint session began at approximately 1:00

p.m. Eastern Standard Time (EST). Shortly thereafter, by approximately 1:30 p.m., the House and

Senate adjourned to separate chambers to resolve a particular objection. Vice President Mike

Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       11.      As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and USCP were present and attempting to keep the crowd

away from the Capitol building and the proceedings underway inside.

       12.      At around 1:00 p.m. EST, known and unknown individuals broke through the police

lines, toppled the outside barricades protecting the U.S. Capitol, and pushed past USCP and

supporting law enforcement officers there to protect the U.S. Capitol.

       13.      At around 1:30 p.m. EST, USCP ordered Congressional staff to evacuate the House

Cannon Office Building and the Library of Congress James Madison Memorial Building in part

because of a suspicious package found nearby. Pipe bombs were later found near both the

Democratic National Committee and Republican National Committee headquarters.

       14.      Media reporting showed a group of individuals outside of the Capitol chanting,

“Hang Mike Pence.” I know from this investigation that some individuals believed that Vice




                                                 4
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 18 of 48




President Pence possessed the ability to prevent the certification of the presidential election and

that his failure to do so made him a traitor.

       15.     At approximately 2:00 p.m., some people in the crowd forced their way through,

up, and over the barricades and law enforcement. The crowd advanced to the exterior façade of

the building. The crowd was not lawfully authorized to enter or remain in the building and, prior

to entering the building, no members of the crowd submitted to security screenings or weapons

checks by U.S. Capitol Police Officers or other authorized security officials. At such time, the

certification proceedings were still underway and the exterior doors and windows of the U.S.

Capitol were locked or otherwise secured. Members of law enforcement attempted to maintain

order and keep the crowd from entering the Capitol.

       16.     Shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol,

including by breaking windows and by assaulting members of law enforcement, as others in the

crowd encouraged and assisted those acts. Publicly available video footage shows an unknown

individual saying to a crowd outside the Capitol building, “We’re gonna fucking take this,” which

your affiant believes was a reference to “taking” the U.S. Capitol.




                                                 5
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 19 of 48




       17.     Shortly thereafter, at approximately 2:20 p.m. members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. That is, at or about this time,

USCP ordered all nearby staff, Senators, and reporters into the Senate chamber and locked it down.

USCP ordered a similar lockdown in the House chamber. As the subjects attempted to break into

the House chamber, by breaking the windows on the chamber door, law enforcement were forced

to draw their weapons to protect the victims sheltering inside.

       18.     At approximately 2:30 p.m. EST, known and unknown subjects broke windows and

pushed past USCP and supporting law enforcement officers forcing their way into the U.S. Capitol

on both the west side and the east side of the building. Once inside, the subjects broke windows

and doors, destroyed property, stole property, and assaulted federal police officers. Many of the

federal police officers were injured and several were admitted to the hospital. The subjects also

confronted and terrorized members of Congress, Congressional staff, and the media. The subjects

carried weapons including tire irons, sledgehammers, bear spray, and Tasers. They also took


                                                 6
                Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 20 of 48




police equipment from overrun police including shields and police batons. At least one of the

subjects carried a handgun with an extended magazine. These actions by the unknown individuals

resulted in the disruption and ultimate delay of the vote Certification.

          19.     Also at approximately 2:30 p.m. EST, USCP ordered the evacuation of lawmakers,

Vice President Mike Pence, and president pro tempore of the Senate, Charles Grassley, for their

safety.

          20.     At around 2:45 p.m. EST, subjects broke into the office of House Speaker Nancy

Pelosi.

          21.     At around 2:47 p.m., subjects broke into the United States Senate Chamber.

Publicly available video shows an individual asking, “Where are they?” as they opened up the door

to the Senate Chamber. Based upon the context, law enforcement believes that the word “they” is

in reference to members of Congress.




          22.     After subjects forced entry into the Senate Chamber, publicly available video shows

that an individual asked, “Where the fuck is Nancy?” Based upon other comments and the context,



                                                   7
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 21 of 48




law enforcement believes that the “Nancy” being referenced was the Speaker of the House of

Representatives, Nancy Pelosi.




       23.     An unknown subject left a note on the podium on the floor of the Senate Chamber.

This note, captured by the filming reporter, stated “A Matter of Time Justice is Coming.”




                                                8
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 22 of 48




       24.     During the time when the subjects were inside the Capitol building, multiple

subjects were observed inside the US Capitol wearing what appears to be, based upon my training

and experience, tactical vests and carrying flex cuffs. Based upon my knowledge, training, and

experience, I know that flex cuffs are a manner of restraint that are designed to be carried in

situations where a large number of individuals were expected to be taken into custody.




                                               9
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 23 of 48




       25.     At around 2:48 p.m. EST, DC Mayor Muriel Bowser announced a citywide curfew

beginning at 6:00 p.m.

       26.     At around 2:45 p.m. EST, one subject was shot and killed while attempting to break

into the House chamber through the broken windows.

       27.     At about 3:25 p.m. EST, law enforcement officers cleared the Senate floor.

       28.     Between 3:25 and around 6:30 p.m. EST, law enforcement was able to clear the

U.S. Capitol of all of the subjects.

       29.     Based on these events, all proceedings of the United States Congress, including the

joint session, were effectively suspended until shortly after 8:00 p.m. the same day. In light of the

dangerous circumstances caused by the unlawful entry to the U.S. Capitol, including the danger

posed by individuals who had entered the U.S. Capitol without any security screening or weapons

check, Congressional proceedings could not resume until after every unauthorized occupant had

left the U.S. Capitol, and the building had been confirmed secured. The proceedings resumed at

approximately 8:00 pm after the building had been secured. Vice President Pence remained in the

United States Capitol from the time he was evacuated from the Senate Chamber until the session

resumed.

       30.     Beginning around 8:00 p.m., the Senate resumed work on the Certification.

       31.     Beginning around 9:00 p.m., the House resumed work on the Certification.

       32.     Both chambers of Congress met and worked on the Certification within the Capitol

building until approximately 3 a.m. on January 7, 2021.

       33.     During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of



                                                 10
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 24 of 48




violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

       34.     Based on my training and experience, I know that it is common for individuals to

carry and use their cell phones during large gatherings, such as the gathering that occurred in the

area of the U.S. Capitol on January 6, 2021. Such phones are typically carried at such gatherings

to allow individuals to capture photographs and video footage of the gatherings, to communicate

with other individuals about the gatherings, to coordinate with other participants at the gatherings,

and to post on social media and digital forums about the gatherings.

       35.     Many subjects seen on news footage in the area of the U.S. Capitol are using a cell

phone in some capacity. It appears some subjects were recording the events occurring in and

around the U.S. Capitol and others appear to be taking photos, to include photos and video of

themselves after breaking into the U.S. Capitol itself, including photos of themselves damaging

and stealing property. As reported in the news media, others inside and immediately outside the

U.S. Capitol live-streamed their activities, including those described above as well as statements

about these activities.

       36.     Photos below, available on various publicly available news, social media, and other

media show some of the subjects within the U.S. Capitol during the riot. In several of these photos,

the individuals who broke into the U.S. Capitol can be seen holding and using cell phones,

including to take pictures and/or videos:




                                                 11
                Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 25 of 48




                                                                                                          1




                                                                                                              2




1
    https://losangeles.cbslocal.com/2021/01/06/congresswoman-capitol-building-takeover-an-attempted-coup/
2
    https://www.businessinsider.com/republicans-objecting-to-electoral-votes-in-congress-live-updates-2021-1.


                                                          12
              Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 26 of 48




                                                                                                     3



                                   Facts Specific to This Application

        37.     Two individuals contacted the FBI tip line and stated that they observed CNN

footage of PHILIP GRILLO inside the Capitol on January 6, 2021.

        38.     On January 14, 2021, the FBI received an anonymous tip from an individual

hereinafter referred to as WITNESS 1. WITNESS 1 stated that s/he saw PHILIP GRILLO

“storm[]” into the Capitol on CNN footage. WITNESS 1 also said, “I saw him twice in CNN in

two separate incidents”. WITNESS 1 stated that s/he knew GRILLO from growing up with him

in Glen Oaks, New York.

        39.     On January 18, 2021, a tipster, hereinafter referred to as “WITNESS 2,” contacted

the FBI and identified GRILLO from CNN footage. WITNESS 2 included a video and an image

taken from his/her cell phone of the CNN footage where s/he identified GRILLO. Screenshots of




3
 https://www.thv11.com/article/news/arkansas-man-storms-capitol-pelosi/91-41abde60-a390-4a9e-b5f3-
d80b0b96141e


                                                     13
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 27 of 48




the image and video WITNESS 2 provided are attached below. The red oval was inserted by your

affiant to identify GRILLO.




       40.     A FBI agent met with WITNESS 2 and showed him/her surveillance footage from

inside the U.S. Capitol. WITNESS 2 identified GRILLO in the CCTV footage. WITNESS 2

stated s/he has known GRILLO for decades, growing up with him and going to the same schools.

WITNESS 2 stated s/he did not require any aids, such as unique clothing, to identify GRILLO,

and stated s/he knows his face. WITNESS 2 also reported that GRILLO was a member of the


                                            14
               Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 28 of 48




Knights of Columbus. The CCTV image from which WITNESS 2 identified GRILLO is pasted

below.




         41.     In the course of the investigation, your affiant reviewed video footage recorded

from inside the U.S. Capitol. An individual matching GRILLO’s description and clothing can be

seen in video from the Senate Wing Door climbing into the U.S. Capitol through a broken window

at or about 2:20 p.m. GRILLO can be seen holding a megaphone in his hand after entering the

building. Screenshots showing GRILLO’s entrance and him holding the megaphone are included

below. Red circles indicate GRILLO and the megaphone.




                                                15
Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 29 of 48




                            16
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 30 of 48




       42.     About fifteen (15) minutes after he entered the U.S. Capitol through the broken

window, GRILLO was captured in a different surveillance camera that faces the Capitol Rotunda

interior. In this video, GRILLO is seen with a crowd of individuals attempting to exit the Rotunda

and gain entry to a separate room that contained doors leading outside, where more protestors were


                                               17
           Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 31 of 48




gathered. The crowd’s movement is blocked by three Capitol Police officers trying to stop the

crowd’s progress. Eventually the crowd, including GRILLO, is able to move past the officers and

towards the Rotunda’s exterior entryway doors. GRILLO was among the first few individuals to

get past the officers, although he followed the individual who was standing in front of him.

Screenshots from the video footage are pasted below, with GRILLO indicated by a red circle. At

this point, GRILLO no longer appears to be holding a megaphone.




                                              18
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 32 of 48




       43.     Another surveillance video pointed toward the Rotunda exterior doors picked up

the crowd after it bypassed the previously-mentioned Capitol Police officers. GRILLO and the

large group of individuals approached the exterior entryway doors, which were barricaded with

benches. Protestors outdoors were clearly visible through the door’s windows. GRILLO and the

large crowd gathered at the closed doors while the same three U.S. Capitol Police officers

repositioned themselves and again barred the crowd’s movement, this time preventing them from

opening the exterior doors. GRILLO was able to move about the crowd, eventually moving from

the back to the front and directly in front of the officers. The crowd ultimately pushed against the

officers and against the doors, forcing them open and allowing individuals located outside to gain

entry to the Capitol. At the time the doors were pushed open, GRILLO was standing towards the

middle of the crowd and not making direct contact with the officers. Two screenshots from the

Rotunda exterior doors footage are attached below, with Grillo indicated by a red marking.




                                                19
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 33 of 48




       44.     Once the doors were opened, allowing more protestors inside the building,

GRILLO briefly went through the doors only to re-enter the Capitol moments later and remain

inside the Capitol. GRILLO can also clearly be seen recording himself on his cell phone, a

screenshot of which is attached below, with red circles to indicate GRILLO and his cell phone.




                                               20
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 34 of 48




       45.     In the same surveillance footage facing the Rotunda exterior doors, GRILLO can

be seen wearing a Knights of Columbus, St. Anne’s Council #2429, Glen Oaks, New York

embroidered jacket. The FBI conducted an open-records check of GRILLO and confirmed

GRILLO to be a member of the Knights of Columbus chapter, matching the jacket’s description.

Additionally, as stated above, WITNESS 2 reported to the agent s/he met with that GRILLO was

a member of the Knights of Columbus. A screenshot from this footage is attached below.




                                             21
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 35 of 48




       46.     In video footage found on YouTube, the back of GRILLO’s jacket can be more

clearly seen. A screenshot is pasted below.




                                              22
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 36 of 48




       47.     In the YouTube footage, which was taken outside the Capitol and near an entryway,

GRILLO was with a crowd that is shouting, “Fight for Trump.” This crowd was engaged in a

physical confrontation with uniformed officers at the entryway. Again, GRILLO was near the

front of the crowd. The crowd, including GRILLO, was eventually driven back from the door

when officers employed a chemical irritant.

       48.     From New York State vehicle registration records, the FBI identified GRILLO as

the registered owner of a 2019 Chevrolet Traverse with New York State License Plate number

          . A License Plate reader in New York City captured New York License Plate



                                              23
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 37 of 48




departing New York City at approximately 9:30 p.m. on January 5, 2021 and returning on January

6, 2021 at approximately 11:20 p.m. A Secret Service camera located in Washington, D.C.

scanned New York License Plate                at approximately 2:10 a.m. on January 6, 2021.

       49.      According to records obtained through a search warrant that was served on

Verizon, on January 6, 2021, in and around the time of the incident, the cellphone associated with

               was identified as having utilized a cell site consistent with providing service to a

geographic area that includes the interior of the United States Capitol building. GRILLO’s mother

listed the above phone number on her passport application as belonging to GRILLO in the point

of contact section. The number is registered in GRILLO’s mother’s name, as are other phone

numbers on the same account.

       50.     On November 11, 2020, GRILLO posted a brief video from the Facebook page of

“DONALD J. TRUMP” to his own page. TRUMP’s post was captioned with “WE WILL WIN!”

and a brief video saying to believe in the impossible.

       51.     GRILLO’s United States Passport Application from March 7, 2017 includes a

photograph of GRILLO. The photograph of GRILLO from the passport application appears to be

the same person as the individual contained in the January 6, 2021 video footage from inside the

U.S. Capitol and identified as GRILLO as described above.

       52.     On February 22, 2021, GRILLO was arrested and charged by complaint with

violations of 18 U.S.C. § 1512(c)(2); 18 U.S.C. §§ 1752(a)(1) and (2); and 40 U.S.C. §§

5104(e)(2)(D) and (G). In a post-arrest interview with law enforcement, GRILLO admitted that

he went inside the United States Capitol Building on January 6, 2021. He also said that he was

drunk at the time, that he did not think he had done anything illegal and did not realize he was

trespassing, and that he protected police officers inside the Capitol and did not push past officers.



                                                 24
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 38 of 48




GRILLO also said that he tried to go “live” on Facebook after being pushed inside the Capitol but

that his phone did not let him do so.

       53.     On January 27, 2021, PROVIDER was served with a preservation letter under 18

U.S.C. § 2703(f) related to account with unique ID 100000042183092 and display name “Philip

Grillo”.

               BACKGROUND CONCERNING PROVIDER’S ACCOUNTS

       54.     PROVIDER is the provider of the internet-based account(s) identified by unique

ID 100000042183092 and display name “Philip Grillo”.

       55.     PROVIDER owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com (“Facebook”). The website is owned and

operated by PROVIDER.         PROVIDER allows Facebook users to establish accounts with

PROVIDER, and users can then use their Facebook accounts to share written news, photographs,

videos, and other information with other Facebook users, and sometimes with the general public.

       56.     PROVIDER asks users to provide basic contact and personal identifying

information to PROVIDER, either during the registration process or thereafter. This information

may include the user’s full name, birth date, gender, contact e-mail addresses, Facebook

passwords, Facebook security questions and answers (for password retrieval), physical address

(including city, state, and zip code), telephone numbers, screen names, websites, and other

personal identifiers. PROVIDER also assigns a user-identification number (“user ID”) to each

account. PROVIDER identifies unique Facebook accounts by a user’s e-mail address, the user ID,

or the username associated with a Facebook profile.

       57.     Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. PROVIDER assigns a group



                                               25
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 39 of 48




identification number to each Facebook group. A Facebook user can also connect directly with

individual Facebook users by sending each user a “friend” request. If the recipient of a “friend”

request accepts the request, then the two users will become “friends” for purposes of Facebook

and can exchange communications or view information about each other. Each Facebook user’s

account includes a list of that user’s “friends” and a “News Feed,” which highlights information

about the user’s “friends,” such as profile changes, upcoming events, and birthdays.

       58.     Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create “lists” of Facebook “friends” to facilitate the application of these

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook.

       59.     Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post “status” updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items available

elsewhere on the Internet. Facebook users can also post information about upcoming “events,”

such as social occasions, by listing the event’s time, location, host, and guest list. In addition,

Facebook users can “check in” to particular locations or add their geographic locations to their

Facebook posts, thereby revealing their geographic locations at particular dates and times. A

particular user’s profile page also includes a “Wall,” which is a space where the user and his or

her “friends” can post messages, attachments, and links that will typically be visible to anyone

who can view the user’s profile.



                                                 26
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 40 of 48




       60.        PROVIDER allows Facebook users to upload photos and videos, which may

include any metadata such as location that the user transmitted when s/he uploaded the photo or

video. It also provides Facebook users the ability to “tag” (i.e., label) other Facebook users in a

photo or video. When a user is “tagged” in a photo or video, he or she receives a notification of

the “tag” and a link to see the photo or video. For PROVIDER’s purposes, the photos and videos

associated with a Facebook user’s account will include all photos and videos uploaded by that user

that have not been deleted, as well as all photos and videos uploaded by any user that have that

user “tagged” in them.

       61.        Facebook users can exchange private messages on Facebook with other

users. Those messages are stored by PROVIDER unless deleted by the user. Facebook users can

also post comments on the Facebook profiles of other users or on their own profiles; such

comments are typically associated with a specific posting or item on the profile. In addition,

Facebook has a chat feature that allows users to send and receive instant messages through

Facebook Messenger. These chat communications are stored in the chat history for the

account. Facebook also has Video and Voice Calling features, and although Facebook does not

record the calls themselves, it does keep records of the date of each call.

       62.        In general, user-generated content and information about the account (such as a

user’s photos, “status” updates, an activity log as described below, and the like) that is written

using, stored on, sent from, or sent to a PROVIDER account can be indefinitely stored in

connection with that account, unless the subscriber deletes the material. Further, such user-

generated content can remain on PROVIDER’s servers indefinitely if not deleted by the subscriber,

and even after being deleted, it may continue to be available on PROVIDER’s servers for a certain

period of time.



                                                 27
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 41 of 48




       63.     A Facebook user also can send other Facebook users a notification indicating that

the recipient has been “poked”. Facebook “pokes” enable Facebook users to get the attention of

other Facebook users without delivering any user generated messages or other content.

       64.     If a Facebook user does not want to interact with another user on Facebook, the

first user can “block” the second user from seeing his or her account.

       65.     Facebook has a “like” feature that allows users to give positive feedback or connect

to particular pages. Facebook users can “like” Facebook posts or updates, as well as webpages or

content on third-party (i.e., non-Facebook) websites. Facebook users can also become “fans” of

particular Facebook pages.

       66.     Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

       67.     Each Facebook account has an activity log, which is a list of the user’s posts and

other Facebook activities from the inception of the account to the present. The activity log includes

stories and photos in which the user has been “tagged”, as well as connections made through the

account, such as “liking” a Facebook page or adding someone as a “friend”. The activity log is

visible to the user but cannot be viewed by people who visit the user’s Facebook page.

       68.     Facebook also has a Marketplace feature, which allows users to post free classified

ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

       69.     In addition to the applications described above, PROVIDER also provides

Facebook users with access to thousands of other applications (“apps”) on the Facebook

platform. When a Facebook user accesses or uses one of these applications, an update about that

the user’s access or use of that application may appear on the user’s profile page.




                                                 28
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 42 of 48




       70.     PROVIDER also retains Internet Protocol (“IP”) logs for a given Facebook user ID

or IP address. These logs may contain information about the actions taken by the user ID or IP

address on Facebook, including information about the type of action, the date and time of the

action, and the user ID and IP address associated with the action. For example, if a user views a

Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and

would show when and from what IP address the user did so.

       71.     Depending on the user’s privacy settings, PROVIDER may also obtain and store

the physical location of the user’s device(s), including Global Positioning System (“GPS”) data,

as the user interacts with the Facebook service on those device(s).

       72.     Social networking providers like PROVIDER typically retain additional

information about their users’ accounts, such as information about the length of service (including

start date), the types of service utilized, and the means and source of any payments associated with

the service (including any credit card or bank account number). In some cases, Facebook users

may communicate directly with PROVIDER about issues relating to their accounts, such as

technical problems, billing inquiries, or complaints from other users. Social networking providers

like PROVIDER typically retain records about such communications, including records of

contacts between the user and the provider’s support services, as well as records of any actions

taken by the provider or user as a result of the communications.

       73.     Based on my training and experience, I know that providers such as PROVIDER

also collect information relating to the devices used to access a subscriber’s account – such as

laptop or desktop computers, cell phones, and tablet computers. Such devices can be identified in

various ways. For example, some identifiers are assigned to a device by the manufacturer and

relate to the specific machine or “hardware,” some identifiers are assigned by a telephone carrier



                                                29
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 43 of 48




concerning a particular user account for cellular data or voice services, and some identifiers are

actually assigned by PROVIDER in order to track what devices are using PROVIDER’s accounts

and services. Examples of these identifiers include unique application number, hardware model,

operating system version, Global Unique Identifier (“GUID”), device serial number, mobile

network information, telephone number, Media Access Control (“MAC”) address, and

International Mobile Equipment Identity (“IMEI”). Based on my training and experience, I know

that such identifiers may constitute evidence of the crimes under investigation because they can

be used (a) to find other PROVIDER accounts created or accessed by the same device and likely

belonging to the same user, (b) to find other types of accounts linked to the same device and user,

and (c) to determine whether a particular device recovered during course of the investigation was

used to access the PROVIDER account.

       74.     PROVIDER also allows its subscribers to access its various services through an

application that can be installed on and accessed via cellular telephones and other mobile devices.

This application is associated with the subscriber’s PROVIDER account. In my training and

experience, I have learned that when the user of a mobile application installs and launches the

application on a device (such as a cellular telephone), the application directs the device in question

to obtain a Push Token, a unique identifier that allows the provider associated with the application

(such as PROVIDER) to locate the device on which the application is installed. After the

applicable push notification service (e.g., Apple Push Notifications (APN) or Google Cloud

Messaging) sends a Push Token to the device, the Token is then sent to the application, which in

turn sends the Push Token to the application’s server/provider. Thereafter, whenever the provider

needs to send notifications to the user’s device, it sends both the Push Token and the payload

associated with the notification (i.e., the substance of what needs to be sent by the application to



                                                 30
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 44 of 48




the device). To ensure this process works, Push Tokens associated with a subscriber’s account are

stored on the provider’s server(s). Accordingly, the computers of PROVIDER are likely to contain

useful information that may help to identify the specific device(s) used by a particular subscriber

to access the subscriber’s PROVIDER account via the mobile application.

       75.      Based on my training and experience, I know that providers such as PROVIDER

use cookies and similar technologies to track users visiting PROVIDER’s webpages and using its

products and services. Basically, a “cookie” is a small file containing a string of characters that a

website attempts to place onto a user’s computer. When that computer visits again, the website

will recognize the cookie and thereby identify the same user who visited before. This sort of

technology can be used to track users across multiple websites and online services belonging to

PROVIDER. More sophisticated cookie technology can be used to identify users across devices

and web browsers. From training and experience, I know that cookies and similar technology used

by providers such as PROVIDER may constitute evidence of the criminal activity under

investigation. By linking various accounts, devices, and online activity to the same user or users,

cookies and linked information can help identify who was using a PROVIDER account and

determine the scope of criminal activity.

       76.     Based on my training and experience, I know that PROVIDER maintains records

that can link different PROVIDER accounts to one another, by virtue of common identifiers, such

as common e-mail addresses, common telephone numbers, common device identifiers, common

computer cookies, and common names or addresses, that can show a single person, or single group

of persons, used multiple PROVIDER accounts. Based on my training and experience, I also know

that evidence concerning the identity of such linked accounts can be useful evidence in identifying

the person or persons who have used a particular PROVIDER account.



                                                 31
               Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 45 of 48




         77.     Based on my training and experience, I know that subscribers can communicate

directly with PROVIDER about issues relating to the account, such as technical problems, billing

inquiries, or complaints from other users. Providers such as PROVIDER typically retain records

about such communications, including records of contacts between the user and the provider’s

support services, as well records of any actions taken by the provider or user as a result of the

communications. In my training and experience, such information may constitute evidence of the

crimes under investigation because the information can be used to identify the account’s user or

users.

         78.     In summary, based on my training and experience in this context, I believe that the

computers of PROVIDER are likely to contain user-generated content such as stored electronic

communications (including retrieved and unretrieved messages for PROVIDER subscribers), as

well as PROVIDER-generated information about its subscribers and their use of PROVIDER

services and other online services. In my training and experience, all of that information may

constitute evidence of the crimes under investigation because the information can be used to

identify the account’s user or users. In fact, even if subscribers provide PROVIDER with false

information about their identities, that false information often nevertheless provides clues to their

identities, locations, or illicit activities.

         79.     As explained above, information stored in connection with a Facebook account may

provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct

under investigation, thus enabling the investigating authorities to establish and prove each element

of the offense or, alternatively, to exclude the innocent from further suspicion. From my training

and experience, a Facebook user’s IP log, stored electronic communications, and other data

retained by PROVIDER, can indicate who has used or controlled the Facebook account. This



                                                 32
            Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 46 of 48




“user attribution” evidence is analogous to the search for “indicia of occupancy” while executing

a search warrant at a residence. For example, profile contact information, private messaging logs,

status updates, and “tagged” photos (and the data associated with the foregoing, such as date and

time) may indicate who used or controlled the Facebook account at a relevant time. Further,

Facebook account activity can show how and when the account was accessed or used. For

example, as described above, PROVIDER logs the IP addresses from which Facebook users access

their accounts along with the time and date. By determining the physical location associated with

the logged IP addresses, investigators can understand the chronological and geographic context of

the account access and use relating to the crime under investigation. Such information allows

investigators to understand the geographic and chronological context of Facebook access, use, and

events relating to the crime under investigation. Additionally, PROVIDER builds geo-location

into some of its Facebook services. Geo-location allows, for example, users to “tag” their location

in posts and Facebook “friends” to locate each other. This geographic and timeline information

may tend to either inculpate or exculpate the Facebook account user. Last, Facebook account

activity may provide relevant insight into the Facebook account user’s state of mind as it relates

to the offense under investigation. For example, information on the Facebook account may

indicate the owner’s motive and intent to commit a crime (e.g., information indicating a plan to

commit a crime), or consciousness of guilt (e.g., deleting account information in an effort to

conceal evidence from law enforcement). 4




4
  At times, social media providers such as PROVIDER can and do change the details and
functionality of the services they offer. While the information in this section is true and accurate
to the best of my knowledge and belief, I have not specifically reviewed every detail of
PROVIDER’s services in connection with submitting this application for a search warrant.

                                                33
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 47 of 48




                  REQUEST TO SUBMIT WARRANT BY TELEPHONE
                    OR OTHER RELIABLE ELECTRONIC MEANS

       80.     I respectfully request, pursuant to Rules 4.1 and 41(d)(3) of the Federal Rules of

Criminal Procedure, permission to communicate information to the Court by telephone in

connection with this Application for a Search Warrant. I submit that Assistant U.S. Attorney

Christine Macey, an attorney for the United States, is capable of identifying my voice and

telephone number for the Court.

                                         CONCLUSION

       81.     Based on the forgoing, I request that the Court issue the proposed search warrant.

Because the warrant will be served on PROVIDER, who will then compile the requested records

at a time convenient to it, there exists reasonable cause to permit the execution of the requested

warrant at any time in the day or night. Pursuant to 18 U.S.C. § 2703(g), the presence of a law

enforcement officer is not required for the service or execution of this warrant.

                                                   Respectfully submitted,




                                                   Kellen Grogan
                                                   Special Agent
                                                   Federal Bureau of Investigation


       Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on May 21, 2021.

       _________________________________________
       HONORABLE G. MICHAEL HARVEY
       UNITED STATES MAGISTRATE JUDGE


Instead, I rely upon my training and experience, and the training and experience of others, to set
forth the foregoing description for the Court.


                                                34
             Case 1:21-sc-01656 Document 1 Filed 05/21/21 Page 48 of 48




                    CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                     RECORDS PURSUANT TO FEDERAL RULES OF
                            EVIDENCE 902(11) AND 902(13)

        I, _________________________________, attest, under penalties of perjury by the laws
of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. I am employed by _________________________________
(“PROVIDER”), and my title is ____________________________________________________.
I am a custodian of records for PROVIDER, and I am qualified to authenticate the records attached
hereto because I am familiar with how the records were created, managed, stored, and retrieved. I
state that the records attached hereto are true duplicates of the original records in the custody of
PROVIDER. The attached records consist of:

        ________________________________________________________________________
        [GENERALLY DESCRIBE RECORDS (pages/CDs/megabytes)]

        I further state that:

        a.     all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with knowledge
of those matters, they were kept in the ordinary course of the regularly conducted business activity
of PROVIDER, and they were made by PROVIDER as a regular practice; and

      b.      such records were generated by PROVIDER’s electronic process or system that
produces an accurate result, to wit:

                1.     the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of PROVIDER in a manner to ensure that they are true duplicates of the
original records; and

                2.     the process or system is regularly verified by PROVIDER, and at all times
pertinent to the records certified here the process and system functioned properly and normally.

       I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of the
Federal Rules of Evidence.




 Date                                 Signature
